Petitioner was convicted in the superior court under a charge of possession of "metal knuckles", so called, under the provision of an act of the legislature (Act 1970, Gen. Laws [1925-27], sec. 1), also to be found at page 542 of the Statutes of 1925, and is now in the custody of the sheriff pursuant to the judgment of conviction. He asked for the writ of habeas corpus and the writ issued.
[1] The record made at the trial contains evidence tending to show that petitioner had owned the "knuckles" for very many years after a gift of them by his father, and had sometimes left them lying on shelves and sometimes had kept them in various places outside his actual manual possession. It was urged in argument by petitioner that under this and other evidence it was shown by the record, without dispute, that the weapons were possessed as heirlooms, mementoes, keepsakes and as curios. It was insisted that a possession of this nature, while undoubtedly within the letter of the statute, was not within its spirit.
Without deciding whether such a possession would render guiltless a defendant prosecuted under the statute, we are satisfied from evidence produced by the prosecution that the evidence of petitioner was not undisputed. The controverting evidence, without stating what it was, tends to show that the possession of the "knuckles" was not of the innocent character claimed by petitioner. The case resolves itself into one of a mere conflict of evidence. The jury was justified in rendering the verdict of guilty and the denounced incarceration of petitioner is therefore lawful.
It is to be regretted that petitioner did not allege in his petition the full nature of the case. If he had done so we should have been saved the expenditure of much time and labor.
Petitioner is remanded to the custody of the sheriff of Ventura County and the writ is discharged.
Thompson (Ira F.), J., and Fricke, J., pro tem., concurred. *Page 607